PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/335,011
Filing Date: 26 Oct 2016
Appellant(s): KAY et al.



__________________
Oleg F. Kaplun, Reg. No. 45,559
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 21, 27, 29, 30, 36, 38, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaupre (U.S. Pub. No. 2006/0195516), in view of Koenigstein et al. (U.S. Pub. No. 2009/0282029).
Claims 22 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaupre, in view of Koenigstein, and further in view of Richardson et al. (U.S. Pub. No. 2007/0100824).
Claims 23 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaupre, in view of Koenigstein and Richardson, and further in view of Spiegel (U.S. Pat. No. 8,060,463).
Claims 24 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaupre, in view of Koenigstein and Richardson, and further in view of Litwin (U.S. Pub. No. 2003/0236695).
Claims 26 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaupre, in view of Koenigstein, and further in view of Hicken et al. (U.S. Pub. No. 2005/0038819).
s 28 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaupre, in view of Koenigstein, and further in view of Dunning et al. (U.S. Pub. No. 2003/0229537).
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaupre, in view of Koenigstein and Richardson, and further in view of Richards et al. (U.S. Pub. No. 2010/0269042).

(2) Response to Argument
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 

Appellant argues that Beaupre (U.S. Pub. No. 2006/0195516), in view of Koenigstein et al. (U.S. Pub. No. 2009/0282029) fails to teach (1) “determining a popularity score for each of the second and third musicians'' and (2) “displaying, in a second list, the ones of the second and third musicians whose popularity scores are above a third threshold level and below the second threshold level" (pgs. 5-10 of Appeal Brief), the Examiner respectfully disagrees.

In regards to the first argument, the Appellant first argues that the Koenigstein reference does not teach “determining a popularity score for each of the second and third musicians'' and “displaying, in a second list, the ones of the second and third musicians whose popularity scores are above a third threshold level and below the second threshold level" due to the Koenigstein reference not teaching a single value 
During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).”
The Appellant does not specifically limit the claim language to a single popularity score for each musician, the language only indicates that a popularity score is determined for each musician and does not exclude the interpretation for additional popularity scores from being determined for each musician. Further, the limitations only indicate that popularity scores are being compared to multiple thresholds and not limited to a single generated popularity score associated with a musician being compared to multiple thresholds. The Appellant does not use limiting language such as “the popularity score for the second musician” (emphasis added), rather the Appellant uses the less limiting language “ones of the second and third musicians whose popularity scores are above a third threshold level and below the second threshold level” 

The Appellant then maintains the argument that the Koenigstein reference does not teach “displaying, in a second list, the ones of the second and third musicians whose popularity scores are above a third threshold level and below the second threshold level" as the local and global scores being compared to the respective local and global thresholds are distinct in Koenigstein and therefore are not the same score value (pgs. 7-9 of Response), the examiner respectfully disagrees. As demonstrated above, the Appellant’s claim language does not limit the claims to a single score value to be compared to multiple thresholds. As demonstrated above, Koenigstein [0050] ≦Tl, (b.) rg(i)≧Tg, and (c.) rl(i)≦rg(i), which demonstrates that local and global popularity scores can be the same value and that the same value can then be compared the local and global popularity thresholds where the value is less than the local threshold and greater than the global threshold. The Examiner interpreted the same scoring method would result in the same scoring value and not distinct scoring values as indicated above. Therefore, Koenigstein does teach “displaying, in a second list, the ones of the second and third musicians whose popularity scores are above a third threshold level and below the second threshold level".

The Appellant then argues that the Examiners interpretation that the claims are not limited to only a single popularity score generated per musician is irrelevant as Koenigstein does not teach a single popularity score is compared to multiple thresholds to display results (pgs. 9-10 of Response), the examiner respectfully disagrees.  As demonstrated above, the Appellant’s claim language does not limit the claims to a single score value to be compared to multiple thresholds and Koenigstein does teach a popularity score (i.e. same scoring value and not distinct scoring values) being compared to multiple thresholds.

The Appellant’s remaining arguments are directed towards the rejection of independent claim 30 being improper for the reasons the Appellant provided for the independent claim 21, which have been addressed supra; as such these arguments are considered met.

The Appellant’s remaining arguments are directed towards the rejection of independent claim 30 and dependent claims being improper for the reasons the Appellant provided for independent claim 21, which have been addressed supra; as such these arguments are considered met.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/EC/Examiner, Art Unit 2165       

                                                                                                                                                                                                 
Conferees:
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165                                                                                                                                                                                                        
/MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires